In an action to recover damages for personal injuries allegedly sustained as a result of a fall on a sidewalk covered with ice and snow, defendant appeals by permission of this court from an order of the Appellate Term, Second Department, which affirms a judgment of the Municipal Court of the City of New York, Borough of Brooklyn, First District, entered on a verdict of a jury in favor of plaintiff. The accident occurred on December 25, 1948, barely five days after the termination of a snowstorm during which 16.7 inches of snow fell. Order and judgment reversed on the law and the facts and complaint dismissed, with costs in all courts. In our opinion, plaintiff failed to establish any actionable negligence on the part of the defendant. (Cf. Kirsch v. City of New York, 256 App. Div. 903, affd. 289 N. Y. 684, and Leone v. City of New York, 263 App. Div. 888.) Nolan, P. J., Carswell, MacCrate, Schmidt and Beldock, JJ., concur.